Citation Nr: 1538687	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-33 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

The Board observes that the Veteran was scheduled for a videoconference board hearing before a Veterans Law Judge in August 2015; however, he did not appear at the RO for his hearing.  There is no indication that a July 2015 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn. 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that a remand in necessary in order to obtain outstanding records.  In a March 2011 notice of disagreement, Veteran reported that he had an audiogram at the Augusta VA Medical Center (VAMC) which has not been obtained.   Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his hearing loss and tinnitus, thereafter, such identified records, to include any audiogram records from the Augusta VAMC, should be obtained for consideration in his appeal.  

The Veteran contends that he developed bilateral hearing loss and tinnitus due to in-service noise exposure.  The Veteran reported noise exposure in service to include engaging in combat as a machine gunner.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a machine gunner and he served in combat in the Republic of Vietnam.

At his August 1967 enlistment examination, the Veteran was found to have high frequency sensorineural hearing loss in the left ear.  The Veteran was provided with a hearing test.  The August 1967 entrance audiogram results were as follows:
  

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
25
LEFT
15
5
25
35
40
35

A September 1968 clinician record also revealed complaints of a sore left ear.  The Veteran stated that he has had drainage from the ear and the clinician noted that there is decrease amplification to the canal.  The Veteran was prescribed coly myosin.  

At the October 1969 separation examination, the Veteran with not provided with a hearing test.  Instead, a whisper voice test findings of 20/20 were noted for the right and left ears.  

The Veteran was afforded a VA audio examination in September 2010.  The Veteran reported to the audiologist that he served in combat activity in the Republic of Vietnam.  The Veteran reported that he was diagnosed with tinnitus and that the condition existed since 1970.  The Veteran could not identify when the tinnitus began but he described his current symptoms to include a high pitch buzz and an increased sensitivity to loud noises such as hand clapping.  The Veteran did not report receiving any treatment for his condition.  With regards to his military history, the Veteran reported serving as a machine gunner where he fired weapons without the use of hearing protection.  The Veteran reported that after service, he worked for the fire department for 35 years where he was provided hearing protection.  The Veteran also reported participating in hunting and recreational activities with hearing protection.  A physical examination revealed a normal auricle and external ear for both ears.  The Veteran was provided with a hearing test.  The audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
25
25
25
30

LEFT
25
20
25
25
30


Speech recognition scores were 96 percent in both ears.  The examiner provided a diagnosis of mild bilateral hearing loss and tinnitus.  The examiner specified that the Veteran has mild sensorineural hearing loss in the right ear and 45 dB loss at 6000 Hz sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely than not due to acoustic trauma while serving in as a machine gunner although she conceded the presence of left ear hearing loss at induction and no separation audiogram was administered.  The examiner also noted that the Veteran was exposure to additional high levels of noise exposure after service.  With regards to his tinnitus, the examiner found that it is at least as likely not associated with hearing loss.  However, a rationale was not provided.  

The Veteran was afforded another VA examination in March 2013.  The examiner provided that a review of the claims file has been conducted.  The VA examiner confirmed a diagnosis of bilateral hearing loss and tinnitus.  



The Veteran was provided with a hearing test.  The audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
15
30
30
55
55
LEFT
10
15
30
30
35
55

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  With regards to the etiology of the Veteran's bilateral hearing loss, the examiner opined that he cannot provide a medical opinion without resorting to speculation.  By way of rationale, the examiner provided that the Veteran has a current disability for bilateral hearing loss.  His entrance examination dated in August 1967 indicated high frequency hearing loss for the left ear and a 25 dB threshold at 6000 Hz in the right ear.  However a separation audiogram was not conducted and the whispered hearing test provided normal results.  The examiner found that no medical opinion can be provided for the hearing loss in the right ear due to a lack of a separation examination.  With regards to the left ear, the examiner provided that his hearing loss was not aggravated by military noise exposure is no worse than those hearing thresholds found at enlistment.  With regards to his tinnitus, the examiner opined that no opinion can be provided without resorting to speculation.  By way of rationale, the examiner provided that the Veteran was exposed to military noise and he did have a pre-existing hearing loss which has been associated with tinnitus.  Meanwhile, the Veteran also reported a history of post-service recreational and occupational noise exposure "all of which could have contributed to the Veteran's tinnitus."  

In a substantive appeal, the Veteran argues that he was required to use hearing protection by OSHA standards unlike his military occupation as a machine gunner.  

The Board is cognizant that, before it can rely on an examiner's conclusion that an opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  It should be noted that the Veteran is competent to report observable symptomatology of hearing loss and tinnitus during active duty and a continuity of symptoms since service.  Given the particular facts of this case and the time since the most recent examination, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus is necessary. 38 U.S.C.A. § 5103A(d) (West 2014). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal, to include the audiogram records from the Augusta VAMC referenced in the March 2011 notice of disagreement.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, afford the Veteran a VA examination to determine the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  

The examiner should elicit from the Veteran a detailed account of any instances of noise exposure before, during and after service, and whether the Veteran used hearing protection devices.  In offering any such opinion, the Veteran's accounts of military noise as a machine gunner while serving in combat in the Republic of Vietnam have been conceded. 

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following;

 (a)  Does the Veteran currently have right or left hearing loss as defined by VA and/or tinnitus?

 (b)  If the Veteran currently has hearing loss in the left ear and/or tinnitus, did this  hearing loss undergo an increase in the underlying pathology during service (i.e., was aggravated during service)?

 (c)  If so, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

 (d)  Is it at least as likely as not (a 50 percent or higher degree of probability) that current bilateral hearing loss and/or tinnitus is otherwise related to service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


